         Case 1:20-cv-04993-GHW Document 34 Filed 08/19/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 SIEGEL & SIEGEL, P.C., individually and on
 behalf of all others similarly situated, and
 SIEGEL LAW GROUP, P.C, individually and on             Civil Action No. 20-cv-04993-GHW
 behalf of all others similarly situated,

                             Plaintiffs,                NOTICE OF VOLUNTARY
                                                        DISMISSAL WITHOUT PREJUDICE
                 v.

 HARTFORD CASUALTY INSURANCE
 COMPANY,

                             Defendant.

       Pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(i), Plaintiffs Siegel &

Siegel, P.C. and Siegel Law Group, P.C. give notice that the above-captioned action is hereby

voluntarily dismissed without prejudice.


Date: August 19, 2020                       Respectfully submitted,

                                            KAPLAN GORE LLP

                                            By: /s/ Darren T. Kaplan___________
                                            Darren T. Kaplan, DK-8190
                                            1359 Broadway
                                            Suite 2001
                                            New York, NY 10018
                                            Tel: (212) 999-7370
                                            Fax: (404) 537-3320
                                            dkaplan@kaplangore.com

                                            STUEVE SIEGEL HANSON LLP

                                            Patrick J. Stueve KS Bar #13847
                                            (pro hac vice application forthcoming)
                                            Bradley T. Wilder D. Kan #78301
                                            (Admitted pro hac vice)
                                            Curtis Shank KS Bar #26306
                                            (Admitted pro hac vice)
                                            460 Nichols Road, Suite 200
                                            Kansas City, Missouri 64112
Case 1:20-cv-04993-GHW Document 34 Filed 08/19/20 Page 2 of 3




                           Telephone:    816-714-7100
                           Facsimile:    816-714-7101
                           Email:        stueve@stuevesiegel.com
                           Email:        wilders@stuevesiegel.com
                           Email:        shank@stuevesiegel.com


                           LANGDON & EMISON LLC

                           J. Kent Emison D.Kan. #78360
                           (pro hac vice application forthcoming)
                           911 Main Street
                           PO Box 220
                           Lexington, Missouri 64067
                           Phone: (660) 259-6175
                           Fax: (660) 259-4571
                           kent@lelaw.com


                           MILLER SCHIRGER LLC

                           John J. Schirger D. Kan. #78228
                           (pro hac vice application forthcoming)
                           Matthew W. Lytle D. Kan. #78109
                           (pro hac vice application forthcoming)
                           Joseph M. Feierabend D. Kan. #78350
                           (pro hac vice application forthcoming)
                           4520 Main Street, Suite 1570
                           Kansas City, MO 64111
                           Telephone: (816) 561-6500
                           Facsimile: (816) 561-6501
                           jschirger@millerschirger.com
                           mlytle@millerschirger.com
                           jfeierabend@millerschirger.com


                           SHAFFER LOMBARDO SHURIN, P.C.

                           Richard F. Lombardo KS# 22326
                           (Admitted pro hac vice)
                           Dawn M. Parsons KS# 16346
                           (pro hac vice application forthcoming)
                           Michael F. Barzee KS# 27217
                           (Admitted pro hac vice)
                           Rachael D. Longhofer KS# 25451
                           (pro hac vice application forthcoming)
                           2001 Wyandotte Street
Case 1:20-cv-04993-GHW Document 34 Filed 08/19/20 Page 3 of 3




                           Kansas City, MO 64108
                           816-931-0500
                           816-931-5775 (Fax)
                           rlombardo@sls-law.com
                           dparsons@sls-law.com
                           mbarzee@sls-law.com
                           rlonghofer@sls-law.com

                           Attorneys for Plaintiffs and the Proposed Classes
